DETAILED ACTION
This is in response to the amendment filed on 06/15/2022. Claims 1-4, 9-13, and 18-19 are pending in this Office Action. Claims 5-8 and 14-17 had been previously cancelled.

Remark
In the response filed 06/15/2022, claims 1 and 11 have been amended, no claim has been cancelled, and no new claim has been added.

Response to Arguments
Applicant's arguments filed 06/15/2022 with respect to 35 USC 112(a) and (b) rejections have been fully considered but they are not persuasive. 
With respect to 35 USC 112(a) rejection, the applicant argues that
Applicant respectfully submits that one of ordinary skill in the art would reasonably conclude that Applicant had the elements of "the plurality of U.S. Patent Application No. 15/998,666Attorney Docket No. 052227.001503parameter-based sessions manner of loading is a default manner of loading, the bulk load manner of loading is used if the volume of data is above a threshold, and the plurality of threads is used to load a plurality of objects simultaneously, and a number of parameter-based sessions is based on the current metadata" in its possession at filing. 
….Nevertheless, and solely in an effort to expedite prosecution, Applicant has amended independent claim 1 to recite "the plurality of parameter-based sessions manner of loading is used if the volume of data is below a certain size, the bulk load manner of loading is used if the volume of data is above the certain size." One of ordinary skill in the art would reasonably conclude that the inventor had possession of this element. 

The Examiner respectfully disagrees.

MPEP 2161.01 (I) states:

Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181. 

The Examiner holds that the current disclosure fails to describe the steps or procedure taken to perform said claimed function with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. The specification of current invention broadly mentions the system would select a bulk load manner when the size is “too large.” 
The specification of current invention describes the manners of loading “include a bulk load, a plurality of parameter-based sessions, a plurality of threads, etc.” The specification further in paragraphs 37 and 39 briefly states when the size of an object is too large selecting a bulk load manner. The disclosure of current invention fails to describe a relationship between the plurality of parameter-based sessions and certain size of data. 
The applicant asserts that “[t]he manner of loading is adjusted to bulk load based on the batch size, which the specification describes as being when the object is "too large." For an object to be "too large," it is inherent in the disclosure that the size of the object (or the batch) be compared to a threshold. If the size is over the threshold, then the bulk load manner of loading is used; if it is below the threshold, the parameter based manner of loading is used.” The Examiner respectfully disagrees. The applicant relies on knowledge of a person of ordinary skill in the art and inherency of the disclosure (not the written description of the specification) to find support for the claimed feature of comparing the size of data with a threshold/certain size and if it is below the threshold use the plurality of parameter-based session and if it over the threshold use the bulk load manner. 
Nothing in recited subject matter of “[b]ased on the batch size, the load method may be adjusted to bulk load” would suggest inherently or implicitly that the size of data is compared with a threshold and if is determined that it is over a certain size, adjusting the manner of loading from the plurality of parameter-based session to bulk load manner. Furthermore, the specification does not mention that the default or initial manner of loading is the plurality of parameter-based session and based on the size of data, it could be adjusted to bulk load manner. To adjust the manner of loading, the system may not necessarily compare the size of the data with a threshold. The manner of loading could be manually selected or adjusted by a user/administrator. Therefore, the feature of comparing the size of data with a threshold and when it is below a threshold, use the plurality of parameter-based session and adjusting the manner of loading to a bulk load when it is over a threshold is not inherent in the disclosure of the current invention. 
Furthermore, the specification in paragraph 44 merely points out that the load process spins multi-threaded load jobs based on the changed metadata. The Examiner holds that said brief statement does not sufficiently describe the claimed feature of ”a number of parameter-based sessions is based on a volume of change between the current metadata and the prior metadata.” The “changed metadata” is not the same as “a volume of change between the current metadata and the prior metadata.” As such, the specification does not provide sufficient written description for the feature of selecting a number of parameter-based sessions based on a volume of change between the current metadata and the prior metadata to comply with written description requirement under 35 U.S.C. 112(a).
Therefore, amended claims 1 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains amended subject matter of “the plurality of parameter- based sessions manner of loading is used if the volume of data is below a certain size  the bulk load manner of loading is used if the volume of data is above the certain size…and a number of parameter-based sessions is based on a volume of change between the current metadata and the prior metadata” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to 35 USC 112(b) rejection, the applicant asserts that in view of new amendment to claims 1 and 11 one of ordinary skill in art would understand what is claimed and no terms are ambiguous. The Examiner respectfully disagrees.
 MPEP 2174 states:
The requirements of 35 U.S.C. 112(a)  and (b)  or the first and second paragraphs of pre-AIA  35 U.S.C. 112  are separate and distinct. If a description or the enabling disclosure of a specification is not commensurate in scope with the subject matter encompassed by a claim, that fact alone does not render the claim imprecise or indefinite or otherwise not in compliance with 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph; rather, the claim is based on an insufficient disclosure (35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph) and should be rejected on that ground. In re Borkowski, 422 F.2d 904, 164 USPQ 642 (CCPA 1970).

As explained above, the specification fails to describe the amended limitations of “the plurality of parameter- based sessions manner of loading is used if the volume of data is below a certain size the bulk load manner of loading is used if the volume of data is above the certain size…and a number of parameter-based sessions is based on a volume of change between the current metadata and the prior metadata,” recited in claims 1 and 11.
It is not clear how said limitation would be implemented and what are criteria for selecting the plurality of parameter- based sessions manner and bulk load manner as manners of loading data. How a certain size (or a threshold) is determined. And how “a volume of change between the current metadata and the prior metadata” is identified.  As such, the insufficient disclosure in the specification for said limitations renders the claims indefinite and therefore are rejected under 35 U.S.C. 112(b).
Based on above reasoning and explanation, the 35 USC 112(a) and (b) rejections of claims 1-4, 9-13, and 18-19 are maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Amended claims 1 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains amended subject matter of “the plurality of parameter- based sessions manner of loading is used if the volume of data is below a certain size  the bulk load manner of loading is used if the volume of data is above the certain size…and a number of parameter-based sessions is based on a volume of change between the current metadata and the prior metadata” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification of current invention briefly describes that the manners of loading “include a bulk load, a plurality of parameter-based sessions, a plurality of threads, etc.” The specification broadly and only in paragraphs 37 and 39 states when the size of an object is too large, a bulk load manner is selected. 
Furthermore, the specification fails to describe a relationship between the plurality of parameter-based sessions and certain size of data. As such, the specification does not comply with written description requirement under 35 U.S.C. 112(a) by failing to describe the features of comparing the volume of data with a certain size (or a threshold), if it is above the certain size select the bulk load manner, and if it is below the certain size select the plurality of parameter-based sessions. The specification does not mention that the initial or default manner of loading is the plurality of parameter-based sessions when the size of data is below a certain size and when the size of data exceeds the certain size then the manner of loading switches to the bulk load manner.
Furthermore, the specification in paragraph 44 merely points out that the load process spins multi-threaded load jobs based on the changed metadata. The Examiner holds that said brief statement is not a sufficiently detailed to describe the claimed feature of ”a number of parameter-based sessions is based on a volume of change between the current metadata and the prior metadata,” so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. The “changed metadata” is not the same as “a volume of change between the current metadata and the prior metadata.” As such, the specification does not provide sufficient written description for the feature of selecting a number of parameter-based sessions based on a volume of change between the current metadata and the prior metadata to comply with written description requirement under 35 U.S.C. 112(a).

the plurality of threads is used to load a plurality of objects simultaneously
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 9-13, and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding amended claims 1 and 11,
the claims recited the newly amended limitations of “the plurality of parameter- based sessions manner of loading is used if the volume of data is below a certain size the bulk load manner of loading is used if the volume of data is above the certain size…and a number of parameter-based sessions is based on a volume of change between the current metadata and the prior metadata.” 
As explained above, the specification fails to describe said amended limitations. It is not clear how said limitation would be implemented and what are criteria for selecting the plurality of parameter- based sessions manner and bulk load manner as manners of loading data. How a certain size (or a threshold) is determined. And how “a volume of change between the current metadata and the prior metadata” is identified.  As such, insufficient disclosure for above limitations render the claims indefinite and therefore are rejected under 35 U.S.C. 112(b).
Regarding dependent claims 2-4, 9-10, 12-13, and 18-19,
said claims dependent on the rejected claims 1 and 11 and inherit the same deficiency. Therefore, claims 2-4, 9-10, 12-13, and 18-19 are rejected for the same reason set forth in rejections of claims 1 and 11.

	

Allowable Subject Matter
Claims 1-4, 9-13, and 18-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) set forth in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291.  The examiner can normally be reached on M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hares Jami/           Primary Examiner, Art Unit 2162                                                                                                                                                                                                        07/29/2022